MEMORANDUM **
Federal prisoner Chuong Minh Luong appeals pro se from the district court’s order denying his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Luong contends that the Bureau of Prisons erred by declining to give him credit toward his federal sentence for the time that he served in custody following his transfer from state to federal authorities, pursuant to a writ of habeas corpus ad prosequendum. This contention fails. See 18 U.S.C. § 3585(b); see also Taylor v. Reno, 164 F.3d 440, 444-45 (9th Cir.1998); Thomas v. Brewer, 923 F.2d 1361, 1366-67 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.